DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 contains the limitation that “the valve opening, actuator opening, and actuator orifice each having approximately the same diameter…”.  However, Applicant’s specification states that “the valve opening 43 is approximately the same size as the stop opening 27” (see [0022]).  As can be seen in Applicant’s Fig. 2, stop opening 27 and actuator orifice 22 appear to have significantly different diameters.  In fact, the specification is silent regarding the valve opening, actuator opening, and actuator orifice each having approximately the “same diameter”.  The dependent claims are likewise rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchiyama et al US 6161735.
Per claims 2 and 8-9, it is noted that the claimed preamble of “adapted to deliver a vanishing foam formula onto a surface” and “create a vanishing foam when the vanishing foam formula hits the ground surface and experiences agitation for the first time” is not given patentable weight, as this is considered the intended use of the claimed device and would not impart any further structure into the claimed device.  It is noted that the material worked upon by an apparatus does not limit apparatus claims (MPEP 2115).  
Uchiyama teaches a device (aerosol can, abstract) under pressure (embodiment 1), a valve secured to the top of the aerosol can having an opening that extends into the aerosol can (Fig. 3, item 11), an actuator secured to the top of the valve, the actuator including a cylindrically shaped actuator orifice having a round opening and straight sidewalls (Fig. 1, item 24’ is considered part of the actuator, as this part is depressed), a valve stem having straight sidewalls that fit tightly into the actuator, the valve opening and actuator orifice in an alignment (see Fig. 3, nozzle straight up, valve stem 24 as depicted in Fig. 1), wherein actuating the actuator causes the material to exit the aerosol can through the actuator orifice (abstract, Fig. 3). It is further interpreted that the actuator 24’ and valve step 24, and therefore actuator opening, are all approximately the same diameter and vertically aligned (see Fig. 3). As noted above, the limitations “the vanishing spray”, and all limitations regarding the vanishing foam 
	Per claim 3, Uchiyama teaches 0.4mm bore size (Table 1).
	Per claim 4, Uchiyama a length of the dispensing port (e.g., sidewalls) can be 1 mm (Table 1, i:1). 

Claim(s) 2, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kutsch et al US 2005/0284897.
Per claims 2 and 8-9, it is noted that the claimed preamble of “adapted to deliver a vanishing foam formula onto a surface” and “create a vanishing foam when the vanishing foam formula hits the ground surface and experiences agitation for the first time” is not given patentable weight, as this is considered the intended use of the claimed device and would not impart any further structure into the claimed device.  It is noted that the material worked upon by an apparatus does not limit apparatus claims (MPEP 2115).  
Kutsch teaches a device (aerosol container, abstract) under pressure (abstract), a valve secured to the top of the aerosol can having an opening that extends into the aerosol can [0011], an actuator secured to the top of the valve [0011], the actuator including a cylindrically shaped actuator orifice having a round opening and straight sidewalls (Fig. 1, item 10 is considered the actuator, as it is depressed in a similar manner as Applicant, with actuator orifice considered as 108) that surround an actuator opening that extends through the cylindrical shape, a valve stem having straight sidewalls that fit tightly into the actuator, the valve opening and actuator orifice in an alignment (see Fig. 1, items 26 valve stem), wherein actuating the actuator causes the material to exit the aerosol can through the actuator orifice (abstract, Fig. 1), wherein the valve opening, actuator opening, and actuator orifice have approximately the same diameter and are arranged in a vertically oriented alignment (Fig. 1).  As noted .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al US 6161735.
Per claim 5, Uchiyama teaches a slightly lower pressure (56.9 psi) which is just outside the claimed range (col. 3, lines 65-67).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  It would have been obvious to 
Per claim 6, Uchiyama is silent regarding the claimed diameter.  However, Uchiyama teaches modifying the bore size of the opening, which would result in various parameter changes (e.g., scattering extend, overall evaluation, Table 1).  As such, it would have been obvious to one of ordinary skill in the art to have controlled and modified the diameter to arrive at the desired results via routine experimentation (see MPEP 2144.05).

Response to Arguments
Applicant's arguments filed 6/7/21 have been fully considered but they are not persuasive. Applicant’s arguments regarding Uchiyama are confusing.  Applicant argues that Uchiyama does not disclose an exit path having near uniform dimensions.  However, this limitation is not required by the claims and as such, is not persuasive.  Applicant also argues that Uchiyama incorporates a “thin nozzle” whose bore is significantly narrower than the size of the bore on either side of the thin nozzle.  It is noted that these limitations are also not claimed.  Furthermore, the limitation regarding agitation is not given patentable weight, as this is directed towards the manner of use (e.g., selection of materials, flow rate, type of product, internal pressure, etc.).  
Applicant’s amendments and arguments regarding Tait are persuasive and therefore the rejection is withdrawn.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352.  The examiner can normally be reached on M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN T LEONG/Primary Examiner, Art Unit 1715